Exhibit10

 

 

SECURED PROMISSORY NOTE

 

 

$400,000.00


FRISCO, TEXAS  
                                                                      
                                    FEBRUARY 25, 2011

 

 

FOR VALUE RECEIVED, the undersigned, ComCam International Inc.  (the "Maker" or
the “Company), hereby promises to pay, in lawful money of the United States of
America, to the order of Bartek Investments -1, Ltd. (the "Payee"), in four
quarterly payments with the final payment on February 25, 2012, at the address
of the Payee at 5211 Spanish Oaks Dr., Frisco, TX 75034  (or at such other
address as the holder of this Note may specify from time to time by written
notice given to the Maker at the Maker’s office  at 1140 McDermott Drive, Suite
200, West Chester, Pennsylvania 19380, Attention:  Chief Executive Officer (or
at such other address as the Maker may specify from time to time by written
notice given to the Payee)), the principal sum of $400,000.00, together with
interest on the outstanding principal amount of this Note, at a rate of 18% per
annum until the principal shall have become due and payable, and thereafter to
pay interest (so computed) at a rate per annum equal to 135% of the rate per
annum set forth above on any overdue principal and, to the extent permitted by
applicable law, on any overdue interest, until the same shall be paid. The four
quarterly payments are due and payable on:  i) May 20, 2011, in the amount of
$100,000; ii) August 20, 2011, in the amount of $100,000; iii) November 20,
2011, in the amount of $100,000; and, iv) February 20, 2012 in the amount of
$172,000.

 

Principal, or any portion thereof, may be prepaid at any time without penalty
but with, unpaid interest to the date of prepayment.  All payments shall be
applied first to accrued and unpaid interest and thereafter to principal.

 

            The Maker hereby grants the Payee a security interest in all of the
stock of Pinnacle Integrated Systems, Inc., the Maker’s wholly owned subsidiary,
to secure the payment and performance of all the Maker’s liabilities and
obligations under this Note. The Maker shall have all the rights of a secured
party under the Texas Uniform Commercial Code.  The Maker shall take such action
and execute and deliver such documents and instruments as the Payee may request
from time to time in order to perfect the security interest granted under this
paragraph. 

 

            The Maker hereby further grants the Payee a five year warrant at a
strike price of $0.50 per share for the purchase of 100,000 shares of the
Company’ common stock on  execution of this note. 

 

            The Maker hereby appoints the Payee its attorney-in-fact, in the
Maker’s name, place, and stead, to execute and deliver all agreements,
documents, and instruments the Payee determines from time to time in good faith
are required to carry out the provisions of the immediately preceding
paragraph.  This power of attorney is irrevocable, and is coupled with an
interest.

 

Failure or delay of the Payee to assert any right or remedy herein shall not be
deemed a waiver of such right or remedy or of any other right hereunder.  A
waiver on one occasion shall not operate as a bar to or waiver of any such right
or remedy on any future occasion.  No single, partial, or other exercise of any
right or remedy by the Payee shall preclude any other or future exercise
thereof.  No waiver by the Payee will be effective, unless it is in writing and
signed by the Payee.

 

 

This Note may not be changed or terminated orally, nor may any of its provisions
be waived, except by an agreement in writing signed by the party against whom
enforcement of such change or termination is sought.

 

--------------------------------------------------------------------------------

 

 

 

This Note and the legality, validity, and performance of the terms hereof shall
be governed by and enforced, determined, and construed in accordance with the
internal laws of the State of Texas applicable to commercial contracts,
transactions, and obligations entered into, and to be performed in, Texas,
without giving effect to its conflict of laws principles thereof.

 

            The Maker hereby irrevocably submits to the jurisdiction of the
State of Texas in connection with any claim or controversy under this Note or
the related warrant and security agreements referred to herein, and further
agrees that venue for any actions arising hereunder shall be had only in Collin
County, Texas.

 

            The Maker hereby agrees to be bound by any expedited process or
procedure in effect from time to time under Texas law for the enforcement by the
Payee of its rights under this Note.

 

The Maker shall pay all costs of collection (including reasonable counsel fees
and disbursements), if default is made in payment of this Note, and, in
addition, shall reimburse the

Payee for all costs and expenses in connection with the preparation and
negotiation of this Note.

 

Any notice under this Note shall be in writing and shall be considered given
when mailed by registered mail, return receipt requested, as follows: if to the
Maker, to it at the Maker’s address; and, if to the Payee, to it at the Payee’s
address, each as specified above.

 

COMCAM INTERNATIONAL, INC

 

 

 

By: /s/ Don Gilbreath

 

Don Gilbreath, Chief Executive Officer                      Date    February 25,
2011

 

 

By: /s/ Pete Ianace                                

Pete Ianace, President                                                  Date 
   February 25, 2011                 

 

 

 

                                                                                                       

 

                                                                                                                                                                                                               

2

--------------------------------------------------------------------------------

 